        Case 1:19-cv-03234-MHC Document 186 Filed 11/08/19 Page 1 of 3




               IN THE UNITED STATES DISTRICT COURT
              FOR THE NORTHERN DISTRICT OF GEORGIA
                        ATLANTA DIVISION


 CITY OF JACKSONVILLE,
 FLORIDA, a Florida municipal
 corporation, and JEA, a body politic
 and corporate,                               CIVIL ACTION FILE

       Plaintiffs,                            NO. 1:19-CV-3234-MHC


V.



MUNICIPAL ELECTRIC
AUTHORITY OF GEORGIA, a
 public body corporate and politic of
 the State of Georgia,


       Defendant.



                                      ORDER

      On August 8, 2019, the parties filed a Joint Preliminary Report and

Discovery Plan ("Joint Report") [Doc. 120]. The parties sought an eight-month

period of discovery and agreed that motions for summary judgment would be filed

"within thirty days after the close of discovery, unless otherwise permitted by court

order." Id^ at 7-8 (citing LR 56.1, NDGa.) (emphasis added). That same day, this

Court entered a Scheduling Order adopting the Joint Report with some exceptions

not relevant to this Order. The Court specifically stated that discovery would run
        Case 1:19-cv-03234-MHC Document 186 Filed 11/08/19 Page 2 of 3




for an eight-month period, commencing August 26, 2019, and closing on April 28,


2020, and the deadline for filing motions for summary judgment would be thirty

(30) days after the close of discovery, or on May 28, 2020. Scheduling Order

[Doc. 121].

      Notwithstanding the representation of the parties in the Joint Report and this

Court's Scheduling Order, on November 4, 2019, without receiving permission


from the Court to do so, Plaintiff JEA filed a motion for summary judgment, over


five months before the close of discovery and in contravention of its representation


contained in the Joint Report. Pl./Countercl. Def.'s Mot. for Summ. J. [Doc. 177].


This may have been a "shot across the bow" in "response" to Defendant Municipal


Electric Authority of Georgia ("MEAG")'s earlier filing of a Motion for Leave to

File Motion for Judgment on the Pleadings [Doc. 171], which is pending before

this Court. Now MEAG has filed an Emergency Motion to Temporarily Stay

Briefing on JEA's Motion for Summary Judgment until the Court rules on

MEAG's earlier motion [Doc. 185].

      Because JEA's Motion for Summary Judgment was filed without Court

authorization and in contravention of the Joint Report and Scheduling Order in this

case, it is hereby ORDERED that JEA's Motion for Summary Judgment

[Doc. 177], and all supporting exhibits, are STRICKEN FROM THE RECORD.

                                          2
        Case 1:19-cv-03234-MHC Document 186 Filed 11/08/19 Page 3 of 3




Consequently, it is further ORDERED that MEAG's Emergency Motion to

Temporarily Stay Briefing on JEA's Motion for Summary Judgment [Doc. 185],

and JEA's Motion for Leave to File Documents Under Seal [Doc. 181], are

DENIED AS MOOT.

      The Court's Courtroom Deputy will contact all counsel to set up a status

telephone conference call in this case following the Veterans Day holiday.

      IT IS SO ORDERED this J^—day of November, 2019.




                                      MARKH.COHEN
                                      United States District Judge
